UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, 2014 CELLULAR BIOMEDICINE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-36498 86-1032927 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 530 University Avenue, #17 Palo Alto, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(650) 566-5064 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On November 7, 2014, Cellular Biomedicine Group, Inc. (the “Company”) completed its 2014 annual meeting of stockholders (the "Annual Meeting"). The number of shares of common stock entitled to vote at the Annual Meeting was 9,094,833 shares. The number of shares of common stock present or represented by valid proxy at the Annual Meeting was 6,462,233 shares. All matters submitted to a vote of the Company's stockholders at the Annual Meeting were approved and Tony (Bizuo) Liu, Alan Au and Guo-Tong Xu were elected “Class II” directors. The following is a tabulation of the voting on the proposals presented at the Annual Meeting: (i) To elect three (3) “Class II” directors, each of whom will be elected for a term of three years, or until the election and qualification of their successors. Nominee Shares Voted For Shares Withheld Tony (Bizuo) Liu Alan Au Guo-Tong Xu (ii) To ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2014. Shares Voted For Shares Voted Against Shares Abstaining (iii) To approve the Cellular Biomedicine Group, Inc. 2014 Stock Incentive Plan. Shares Voted For Shares Voted Against Shares Abstaining Shares Voted For Shares Voted Against Shares Abstaining (iv) To conduct a non-binding advisory vote on our executive compensation. (iv) To conduct a non-binding advisory vote recommending the frequency of advisory votes on executive compensation. 3 Years 2 Years 1 Year Shares Abstaining 2 Item 7.01 Regulation FD Disclosure. On November 11, 2014, Cellular Biomedicine Group, Inc. (the “Company”) issued a press release announcing the results of the Annual Meeting. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d)Exhibits 99.1Press Release, dated November 11, 2014 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cellular Biomedicine Group, Inc. Date: November 12, 2014 By: /s/ Bizuo (Tony) Liu Bizuo (Tony) Liu Chief Financial Officer 4
